Case 2:20-cv-00451-JPH-DLP Document 4 Filed 09/14/20 Page 1 of 3 PageID #: 5




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

                                             )
TRACEY LAMOUAR SALTER, II                    )
   a/k/a GODLY DASYPUL,                      )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 2:20-cv-00451-JPH-DLP
                                             )
PARKVIEW HOSPITAL,                           )
                                             )
                          Defendant.         )

                                SHOW CAUSE ORDER

      Tracey Salter has filed this action against Parkview Hospital alleging acts

done "against his will" at birth. Dkt. 1. Unless Mr. Salter shows that this

court has jurisdiction, his complaint must be dismissed.

      Federal courts are courts of limited jurisdiction. In order to hear and

rule on the merits of a case, a federal court must have subject-matter

jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). The plaintiff bears the burden of establishing subject-matter

jurisdiction. Craig v. Ontario Corp., 543 F.3d 872, 876 (7th Cir. 2008). And if

the Court determines at any time that it lacks subject-matter jurisdiction, it

must dismiss the case. Fed. R. Civ. P. 12(h)(3); see Evergreen Square of

Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015)

("[F]ederal courts are obligated to inquire into the existence of jurisdiction sua

sponte.").




                                         1
Case 2:20-cv-00451-JPH-DLP Document 4 Filed 09/14/20 Page 2 of 3 PageID #: 6




      The Court does not appear to have jurisdiction over this case. The

Supreme Court has explained the two basic ways to establish subject-matter

jurisdiction:

             The basic statutory grants of federal-court subject-matter
      jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332. Section
      1331 provides for federal-question jurisdiction, § 1332 for diversity
      of citizenship jurisdiction. A plaintiff properly invokes § 1331
      jurisdiction when she pleads a colorable claim arising under the
      Constitution or laws of the United States. She invokes § 1332
      jurisdiction when she presents a claim between parties of diverse
      citizenship that exceeds the required jurisdictional amount,
      currently $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted.)

      Mr. Salter's complaint does not allege either federal-question or

diversity jurisdiction. Dkt. 1. Furthermore, the complaint does not

include his state of citizenship or the citizenship of the defendant. Dkt.

1. Without that information, the Court cannot find diversity jurisdiction.

See Evergreen Square of Cudahy, 776 F.3d at 465.

      Mr. Salter's complaint therefore must be dismissed unless he

shows that this court has jurisdiction. Mr. Salter shall have through

October 19, 2020 to file an amended complaint that sets forth a

basis for this Court's subject-matter jurisdiction. If Mr. Salter does

not respond, the Court will dismiss this case without prejudice for

lack of subject-matter jurisdiction.




                                        2
Case 2:20-cv-00451-JPH-DLP Document 4 Filed 09/14/20 Page 3 of 3 PageID #: 7




SO ORDERED.
Date: 9/14/2020




Distribution:

TRACEY LAMOUAR SALTER, II
208025
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                     3
